


110 HR 638 IH: To amend the Violent Crime Control and Law Enforcement

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 638
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Violent Crime Control and Law Enforcement
		  Act of 1994 to improve efforts to reduce gang activity and violent
		  crime.
	
	
		1.Short titleThis Act may be cited as the Violent
			 Crime Reduction Act of 2007.
		2.Designation of
			 and assistance for high-intensity interstate gang activity areasTitle XV of the Violent Crime Control and
			 Law Enforcement Act of 1994 (42 U.S.C 14061 et seq.) is amended by adding at
			 the end the following new section:
			
				150010.Designation
				of and assistance for high-intensity interstate gang activity areas
					(a)DefinitionsIn this section the following definitions
				shall apply:
						(1)GovernorThe
				term Governor means a Governor or other chief executive officer of
				a State or the Mayor of the District of Columbia.
						(2)High-intensity
				interstate gang activity areaThe term high-intensity interstate
				gang activity area means a specified area within one or more States that
				is designated as a high-intensity interstate gang activity area under
				subsection (b)(1).
						(3)StateThe
				term State means a State of the United States, the District of
				Columbia, and any commonwealth, territory, or possession of the United
				States.
						(b)High-intensity
				Interstate Gang Activity Areas
						(1)DesignationThe
				Attorney General, after consultation with the Governors of appropriate States,
				may designate as a high-intensity interstate gang activity area, any specified
				area that is located within 1 or more States, based on the criteria for
				designation under
				paragraph (4).
						(2)AssistanceIn
				order to provide Federal assistance to high-intensity interstate gang activity
				areas, the Attorney General shall—
							(A)establish a
				criminal street gang enforcement team in each high-intensity interstate gang
				activity area, consisting of Federal, State, and local law enforcement
				authorities, for the coordinated investigation, disruption, apprehension, and
				prosecution of criminal street gangs and offenders in such area;
							(B)direct the
				reassignment or detailing from any Federal department or agency (subject to the
				approval of the head of that department or agency, in the case of a department
				or agency other than the Department of Justice) of personnel to each criminal
				street gang enforcement team established under
				subparagraph (A);
							(C)provide all
				necessary funding for the operation of such criminal street gang enforcement
				teams in each high-intensity interstate gang activity area; and
							(D)provide all
				necessary funding for national and regional meetings of criminal street gang
				enforcement teams, and all other related organizations, as needed, to ensure
				effective operation of such teams through the sharing of intelligence, best
				practices, and for any other related purpose.
							(3)Composition of
				criminal street gang enforcement teamsEach criminal street gang enforcement team
				established pursuant to
				paragraph (2)(A) shall consist of
				agents and officers, where feasible, from—
							(A)the Federal Bureau
				of Investigation;
							(B)the Drug
				Enforcement Administration;
							(C)the Bureau of
				Alcohol, Tobacco, Firearms, and Explosives;
							(D)the United States
				Marshals Service;
							(E)the Directorate of
				Border and Transportation Security of the Department of Homeland
				Security;
							(F)the Department of
				Housing and Urban Development;
							(G)State and local law
				enforcement; and
							(H)Federal, State,
				and local prosecutors.
							(4)Criteria for
				designationIn considering an area for designation as a
				high-intensity interstate gang activity area under this section, the Attorney
				General shall consider—
							(A)the current and
				predicted levels of gang crime activity in the area;
							(B)the extent to
				which violent crime in the area appears to be related to criminal street gang
				activity, such as drug trafficking, murder, robbery, assault, carjacking,
				arson, kidnapping, extortion, and other criminal activity;
							(C)the extent to
				which State and local law enforcement agencies have committed resources
				to—
								(i)respond to the
				gang crime problem; and
								(ii)participate in a
				criminal street gang enforcement team;
								(D)the extent to
				which a significant increase in the allocation of Federal resources would
				enhance local response to the gang crime activities in the area; and
							(E)any other criteria
				that the Attorney General considers to be appropriate.
							(c)Additional
				Assistant U.S. AttorneysThe Attorney General is authorized to
				hire not more than 94 additional Assistant United States attorneys to carry out
				the provisions of this section. Each attorney hired under this subsection shall
				be assigned to a high-intensity interstate gang activity area.
					(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
					.
		3.Grants to State
			 and local prosecutors to combat violent crime and to protect witnesses and
			 victims of crimes
			(a)In
			 GeneralSection 31702 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13862) is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(5)to hire additional
				prosecutors to—
							(A)allow more cases
				to be prosecuted; and
							(B)reduce
				backlogs;
							(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and prosecutors; and
						(7)to fund
				technology, equipment, and training for prosecutors to increase the accurate
				identification and successful prosecution of young violent
				offenders.
						.
				(b)Authorization of
			 appropriationsSection 31707
			 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13867)
			 is amended to read as follows:
				
					31707.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subtitle $20,000,000 for each
				of the fiscal years 2008 through 2012
				.
					.
			4.Grants to State
			 and local law enforcement to establish State-wide crime prevention
			 databasesSubtitle I of title
			 XXXII of the Violent Crime Control and Law Enforcement Act of 1994 is amended
			 by adding at the end the following new section:
			
				320936.Grants to
				State and local law enforcement to establish State-wide crime prevention
				databases
					(a)Authority to
				make grantsThe Office of Justice Programs of the Department of
				Justice shall award grants, in accordance with such regulations as the Attorney
				General may prescribe, to State and local programs designed to establish a
				State-wide database to track criminals, arrests, prosecutions, and
				convictions.
					(b)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
					.
		
